Citation Nr: 9927747	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-00 468A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' April 1996 decision denying 
entitlement to basic eligibility for nonservice-connected 
pension benefits.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The moving party had recognized service in the regular 
Philippine Army in the service of the United States Armed 
Forces, including recognized guerrilla service, from December 
1941 to May 1942 and from November 1944 to June 1946.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in an April 1996 
Board decision.  The moving party has appealed the Board's 
decision in this case to the U.S. Court of Appeals for 
Veterans Claims (Court).  Pursuant to 64 Fed. Reg. 2134, 2139 
(1999) (to be codified at 38 C.F.R. § 20.1400(b)(1), all 
final decisions of the Board are subject to review on the 
basis of an allegation of CUE, except those that have been 
appealed to and decided by a Court of competent jurisdiction.  
(Emphasis added.)  In plain language, this means that once a 
Board's decision is subject to review on appeal by the Court, 
there is no legal entitlement to review of the Board's 
decision on the basis of CUE.  However, in October 1998, this 
appeal was dismissed by the Court for lack of jurisdiction 
for the failure of the moving party to file a timely appeal.  
Consequently, dismissal of this appeal pursuant to 64 Fed. 
Reg. 2134, 2139 (1999) (to be codified at 38 C.F.R. 
§ 20.1400(b)(1)) is not required.


FINDINGS OF FACT

1.  In April 1996, the Board issued a decision in which it 
concluded that the moving party was not eligible for 
Department of Veterans Affairs (VA) nonservice-connected 
disability pension benefits. 

2.  The Board's decision of April 1996 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's April 1996 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); and 64 Fed. Reg. 2134-2141 
(January 13, 1999) and 64 Fed. Reg. 7090-91 (February 12, 
1999) (to be codified at 38 C.F.R. §§ 20.1400 - 20.1411).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service department originally certified that the moving 
party had valid military service with the Army of the United 
States from July 1942 to June 1947.  However, a 
redetermination in November 1953 revoked his status as a 
member of the Army of the United States.  A determination was 
made that any military service the moving party may have had 
was as a member of the Philippine Army.  The service 
department has certified that the moving party had valid 
military service in the regular Philippine Army in the 
service of the United States Armed Forces and some periods of 
recognized guerrilla service.  The determination was 
confirmed by the service department in June 1995. 

In the April 1996 decision, the Board noted the Court's 
determination that findings by the United States Service 
Department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  See Dacoron v. Brown, 4 Vet. App. 115, 120 (1993); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Consequently, for the periods of verified service, service 
eligibility requirements of 38 U.S.C.A. § 107(a) and 38 
C.F.R. § 3.8 for nonservice connection pension benefit were 
not met. 

The moving party sought reconsideration of the Board's April 
1996 determination.  Reconsideration of this determination 
was denied in April 1998.  In June 1999, the moving party 
claimed CUE within the April 1996 decision.  At this time, 
the moving party stated that the Board had erred in not 
giving any credence at all to his service from July 1, 1946 
to 1947 and the evidence he had submitted in support of his 
claim.  It was also noted that the service department had 
originally certified that he had valid military service with 
the Army of the United States from July 1942 to June 1947.

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  (e) Change in interpretation.  
Clear and unmistakable error does not include 
the otherwise correct application of a 
statute or regulation where, subsequent to 
the Board decision challenged, there has been 
a change in the interpretation of the statute 
or regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  As was discussed in the 
notice of proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 
27536 (1998), the sponsor of the bill that became the law 
specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

In this case, the moving party has totally failed to provide 
any basis for his conclusion that the Board's April 1996 
decision contains CUE.  As stated by the Court, for CUE to 
exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set 
forth-specific allegations of error, either of fact or law, 
in the April 1996 decision by the Board.  There are no 
specific contentions of error of fact or law in the decision 
in question.  In fact, the contentions amount to a 
disagreement with the outcome of this decision.  A 
disagreement as to how the facts were weighed or evaluated 
can not form the basis of a finding of CUE under Rule 
1403(d)(3).  Further, under Duro, 2 Vet. App. at 532, the 
Board is prohibited from finding, on any basis other than a 
U.S. Service Department document which it believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed Forces.  
Service department findings, therefore, are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  

The moving party has not set forth any basis for a finding of 
error or any indication why the result of this decision would 
have been different but for an alleged error.  Accordingly, 
in the absence of any additional allegations, the motion is 
denied.


ORDER

The motion for revision of the April 1996 Board decision on 
the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


